Citation Nr: 1335475	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  13-10 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Spinnicchia


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran underwent a VA audiology examination in July 2011, which revealed a bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.  The Board finds that a remand is necessary to obtain an addendum to the examiner's opinion.

Following review of the record and examination of the Veteran, the VA examiner concluded that the Veteran's bilateral hearing loss did not result from acoustic trauma during service.  The examiner conceded the Veteran was exposed to high risk noise levels during service, but found that there was no evidence this exposure resulted in hearing loss.  The examiner noted the Veteran's hearing loss at discharge did not meet the criteria for service connection.  She further noted that there was no a significant decrease in auditory thresholds beyond normal progression and test/retest variability when entrance and separation thresholds are compared.  

The examiner's opinion appears to rely on the lack of hearing loss disability during service.  However, it is not required that hearing loss be shown in service to establish service connection; rather, a veteran can still be granted service connection for a hearing disability if a causal relationship between the current hearing loss and service is shown.  The examiner did not explain why the separation examination findings are significant in concluding that the current hearing loss is not related to the noise exposure in service.  

Moreover, the Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards.

After converting the Veteran's entrance and separation audiograms from ASA to ISO-ANSI standards, the question arises as to whether the Veteran actually had some hearing loss on entrance.  The March 1965 entrance examination revealed the following puretone thresholds, in decibels.  The values in parentheses represent the conversion to ISO-ANSI standards

		  500		1000		2000		3000		4000
Right		15 (30)	5 (15)						10 (15)
Left		10 (25)	5 (15)		5 (15)				15 (20)

The separation examination in June 1967 revealed the following:

		  500		1000		2000		3000		4000
Right		10 (25)	0 (10)		5 (15)				25 (30)
Left		0 (15)	 	10 (20)	15 (25)			30 (35)

In Hensley v. Brown, the United States Court of Veterans Appeals (Court) noted that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  5 Vet. App. 155, 157 (1993).  Thus, it appears the Veteran had some hearing loss on both his entrance and his separation examination, and such fact must be considered by the VA examiner.

The Veteran should be asked whether he receives treatment for hearing loss and if so, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who treated him for hearing loss.  After securing any necessary release, the RO/AMC should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.

2. After the above development has been completed to the extent possible, the claims file should be returned to the July 2011 VA audiological examiner, if available.  If that examiner is not available, the claims file should be forwarded to another examiner of similar qualifications.  If a new examination is deemed necessary to respond to the questions presented below, one should be scheduled.  Following review of the claims file the examiner should respond to the following:

a. Does the March 1965 entrance examination, when considering the converted values (from ASA to ISO-ANSI) reveal that the Veteran entered service with some hearing loss?  Please explain why or why not.  In responding to this question please address the converted puretone thresholds of 30 and 25 decibels at 500 Hertz in the right and left ear, respectively.    

b.  If you find that the March 1965 audiogram does reveal some hearing loss, please opine whether the pre-existing hearing loss worsened during service?  Please explain why or why not.  In responding to this question, please address increased decibel loss on the discharge examination at 4000 Hertz bilaterally, and at 1000 and 2000 Hertz in the left ear.  Are such changes within normal variance or do they reflect an actual worsening at those frequencies since entrance?  Please explain why.

c.  If the Veteran's hearing loss did increase in severity while he was in service, was that worsening undebatably due to natural progression of the hearing loss?  Please explain why or why not.  

d.  If the Veteran's hearing loss preexisted service but was worsened beyond normal progression by service (aggravated), is it more likely (greater 
than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's current hearing loss is etiologically related to the aggravation in service.  Please explain why or why not.

e.  If the Veteran's hearing loss did not preexist service, is it more likely (greater than 50% probability), less likely (less than 50% probability), or at least as likely as not (50/50 probability) that the Veteran's current hearing loss had its onset during service?  Please explain why or why not.

f.  If the Veteran's hearing loss did not begin in service, is the current hearing loss etiologically related to the noise exposure during service?  Please explain why or why not.  In rendering this opinion, please explain why the current hearing loss is not merely a delayed reaction to the prior noise exposure.  

3. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

